Cardona, P. J.
(dissenting). We respectfully dissent. Family
Court Act § 1051 (c) authorizes a court, in a neglect proceeding, “ ‘to dismiss a petition satisfying the formal requirements of “neglect”, but not of sufficient significance to require the court’s aid’ ” (Besharov, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 1051, at 415, quoting Committee Comments, Family Ct Act § 351 [1962, repealed 1970]). In our view, this section casts an affirmative duty upon Family Court to determine if its intervention is necessary before a dispositional order is issued: “[I]f, in a case of alleged neglect, the court concludes that its aid is not required on the record before it, the court shall dismiss the petition and shall state on the record the grounds for the dismissal” (Family Ct Act § 1051 [c] [emphasis supplied]).
In an apparent deviation from the statute, the majority would seemingly require Family Courts to hold dispositional hearings whenever there is an adjudication of neglect, despite the existence of circumstances evincing no need for further court intervention to protect a child’s interest. Here, Family Court’s prior order placing sole custody of the children with their father and its order of protection which requires the mother to stay away from them during their minority (see, Family Ct Act § 1056 [4]), except when visiting them under petitioner’s supervision, is sufficient to safeguard their interests under the circumstances as the mother will no longer be in a position to place their physical, mental or emotional well-being at risk. Our review of the record does not reveal *649support for the majority’s conclusion that the prior order is insufficient to protect the children. For this reason, we cannot say that Family Court abused its discretion in not conducting a dispositional hearing to determine whether further intervention was necessary.
Furthermore, in fulfillment of its statutory duties, petitioner has a continuing right to intervene on behalf of the children by filing another neglect petition or effecting a temporary removal should the circumstances warrant it (see generally, Social Services Law §§ 397, 398; Family Ct Act § 1021 et seq.). Accordingly, under the circumstances here, we would affirm Family Court’s dismissal of the petition pursuant to Family Ct Act § 1051 (c).
Yesawich Jr., J., concurs. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as dismissed petitioner’s application; petition reinstated and matter remitted to the Family Court of Delaware County for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.